DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bethge et al in view of Sikaria et al (2018/0062988 A1).  Bethge et al. has disclosed the use of vehicle seat having a seat part and backrest inclination on the seat part that is locked and arranged longitudinally adjustable with an electric unlocking device.  Bethge et al. has further disclosed the use of ECU that analyzes and evaluates output signals from a sensor in order to selectively activate or deactivate the unlocking device or by means of an adjustment of the vehicle seat in accordance to a predetermined program (see Abstract).  The ECU evaluates locking devices associated with separately actuable adjustment devices (i.e., headrest position, seat occupancy, body backrest contact, etc.) via different sensors that send output signals (see Flowchart).  Regarding claim 24, Bethge et al. has at least one sensor that detects size, weight and/or seat positon of a passenger and/or seat occupancy (see specification) Regarding claims 25-27, Bethge et al. has further disclosed that during a danger situation (when an acceleration threshold is exceeded) a further sensor sends a signal output as a crash type and the ECU activates the .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 and 20-27 have been considered but are moot because the new ground of rejection does not rely on a single reference as applied in the prior rejection of record but a combination of references for teaching the matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 2018/00080427 and 2017/0242428 show features of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
November 20, 2021